
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES
ACTS (THE "STATE ACTS"), AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER, EXCEPT
UPON THE ISSUANCE TO VITACUBE SYSTEMS HOLDINGS, INC. (THE "CORPORATION") OF A
FAVORABLE OPINION OF THE HOLDER'S COUNSEL, OR SUBMISSION TO THE CORPORATION OF
SUCH OTHER EVIDENCE AS MAY BE REASONABLY SATISFACTORY TO COUNSEL FOR THE
CORPORATION, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF
THE ACT AND THE STATE ACTS.


STOCK OPTION AGREEMENT


        This Stock Option Agreement is made effective as of the 1st day of
April, 2004 between VITACUBE SYSTEMS HOLDINGS, INC., a Nevada corporation (the
"Corporation") and Sanford D. Greenberg ("Optionee").

BACKGROUND:

        A.    Optionee is employed by the Corporation as its president and chief
executive officer.

        B.    Pursuant to the terms of Optionee's employment agreement with the
Corporation, a copy of which is attached to this Agreement, the Corporation
agreed to issue an option to purchase common stock of the Corporation to
Optionee.

        IN CONSIDERATION of Optionee's employment with the Corporation and the
mutual promises and undertakings described below, the parties agree as follows:

        1.     Grant of Option. The Corporation hereby grants to Optionee an
option ("Option") to acquire from the Corporation, at an initial purchase price
of $.60 per share, 4 million fully paid and nonassessable shares of common
stock, par value $.001 per share (the "Common Stock") of the Corporation. The
Option shall vest and be exercisable as provided below. The purchase price per
share of the Common Stock, as adjusted from time to time as provided herein, is
referred to as the "Purchase Price."

        2.     Exercise of Option.

        2.1.  Provided Optionee is still employed with the Corporation as of the
vesting date set forth below, this Option will vest and be exercisable in
increments as follows:

Vesting Date


--------------------------------------------------------------------------------

  Number of Shares of Common Stock Vested

--------------------------------------------------------------------------------

January 1, 2005   1,000,000 January 1, 2006   1,000,000 January 1, 2007  
1,000,000 January 1, 2008   1,000,000

Each increment of Common Stock that has vested hereinafter referred to as the
"Vested Options." Except as provided in Section 2.2, upon termination of
Optionee's employment with the Corporation, this Option will be exercisable only
with respect to Vested Options as of the date of termination of employment.
Except as provided in Section 2.3, Vested Options will be exercisable for a
period of five years following their vesting date. The Option will terminate and
cease to be outstanding for any Vested Options for which the Option has not been
exercised on the 5-year anniversary of the respective vesting dates unless
earlier terminated as provided in Section 2.3.

        2.2.  If the Corporation terminates Optionee's employment with the
Corporation without "just cause" as defined in the Employment Agreement, all
unvested options will immediately vest and become exercisable. Options that vest
under this section will be exercisable for a period of five years following the
date of Optionee's termination of employment. The Option will terminate and
cease to be outstanding for any Options which vest under this Section 2.2 on the
5-year anniversary of Optionee's termination of employment

        2.3.  If the Corporation terminates Optionee's employment with the
Corporation for "just cause" as defined in the Employment Agreement, this Option
will immediately terminate and cease to be outstanding for any Common Shares
that have not been exercised as of the date of Optionee's termination of
employment.

        3.     Manner of Exercise.

        3.1.  The Optionee may exercise this Option, in whole or in part, upon
surrender of this Option, with the exercise form annexed hereto duly executed,
at the office of the Corporation, 480 S. Holly Street, Denver, Colorado 80246,
or such other office of which the Corporation shall notify the Optionee in
writing, together with a certified or bank cashier's check payable to the order
of the Corporation in the amount of the Purchase Price times the number of
shares of Common Stock being purchased.

        3.2.  As soon as practical after the exercise date and in compliance by
the Optionee with any request pursuant to Section 6.2 of this Agreement, the
Corporation will issue to or on behalf of the Optionee a certificate
representing the shares of Common Stock purchased pursuant to this Option.

        3.3.  In no event shall any fractional share of Common Stock of the
Corporation be issued upon any exercise of this Option. If, upon exercise of
this Option as an entirety, the Optionee would, except as provided in this
section, be entitled to receive a fractional share of Common Stock, then the
Corporation shall issue the next higher number of full shares of Common Stock,
issuing a full share with respect to such fractional share.

        4.     Reservation of Shares. The Corporation covenants that it will at
all times reserve and keep available a number of its authorized shares of Common
Stock, free from all preemptive rights, which will be sufficient to permit the
exercise of this Option. The Corporation further covenants that such shares as
may be issued pursuant to the exercise of this Option will, upon issuance, be
duly and validly issued, fully paid and nonassessable and free from all taxes,
liens, and charges.

        5.     Adjustments to Purchase Price.

        5.1.  If the Corporation shall at any time prior to the expiration of
this Option subdivide its outstanding shares of Common Stock, by split-up or
otherwise, or combine its outstanding shares of Common Stock, or issue
additional shares of Common Stock in payment of a stock dividend in respect of
its shares of Common Stock, the Purchase Price then applicable to shares covered
by this Option shall forthwith be proportionately decreased in the case of a
subdivision or stock dividend, or proportionately increased in the case of a
combination.

        5.2.  In the case of any reclassification, capital reorganization, or
change of the outstanding shares of Common Stock of the Corporation (other than
as a result of a subdivision, combination or stock dividend), or in the case of
any consolidation of the Corporation with, or merger of the Corporation into,
another corporation or other business organization (other than a consolidation
or merger in which the Corporation is the continuing corporation and which does
not result in any reclassification or change of the outstanding shares of Common
Stock of the Corporation), or in the case of any sale or conveyance to another
corporation or other business organization of the property of the Corporation as
an entirety or substantially as an entirety, at any time prior to the expiration
of this Option, then, as a condition of such reclassification, reorganization,
change, consolidation, merger, sale or conveyance, lawful provision shall be
made, and duly executed documents evidencing the same from the Corporation or
its successor shall be delivered to the Optionee of this Option, so that the
Optionee shall have the right prior to the expiration of this Option to
purchase, at a total price not to exceed that payable upon the exercise of the
unexercised portion of this Option, the kind and amount of shares of stock and
other securities and property receivable upon such reclassification,
reorganization, change, consolidation, merger, sale or conveyance, by an
Optionee of the number of shares of Common Stock of the Corporation which might
have been purchased by the Optionee immediately prior to such reclassification,
reorganization, change, consolidation, merger, sale, or conveyance, and in any
such case appropriate provisions shall be made with respect to the rights and
interest of the Optionee to the end that the provisions hereof (including,
without limitation, provisions for the adjustment of the Purchase Price and of
the number of shares purchasable upon exercise of this Option) shall thereafter
be applicable in relation to any shares of stock and other securities and
property thereafter deliverable upon exercise hereof.

        5.3.  Whenever the Purchase Price is adjusted, as herein provided, the
Corporation shall promptly deliver to the Optionee a certificate setting forth
the Purchase Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

        5.4.  If at any time prior to the expiration or exercise of this Option,
the Corporation shall pay any dividend or make any distribution upon its shares
of Common Stock or shall make any subdivision or combination of, or other change
in its shares of Common Stock, the Corporation shall cause notice thereof to be
mailed, first class, postage prepaid, to the Optionee at least ten full business
days prior to the record date set for determining the holders of Common Stock
who shall participate in such dividend, distribution, subdivision, combination
or other change. Such notice shall also specify the record date as of which
holders of Common Stock who shall participate in such dividend or distribution
are to be determined. Failure to give such notice, or any defect therein, shall
not affect the legality or validity of any dividend or distribution.

        6.     Restricted Shares.

        6.1.  Neither this Option nor the shares of Common Stock issuable upon
exercise of this Option have been registered under the Securities Act of 1933,
as amended (the "Act"), or any state acts. Optionee understands and agrees that
any shares of Common Stock purchased by Optionee pursuant to this Option will be
"restricted shares", as such term is defined under the Act, and that such shares
must be held indefinitely unless and until subsequently registered under the Act
and the state acts, unless an exemption from such registration is available.

        6.2.  Unless a current registration statement under the Securities Act,
shall be in effect with respect to the securities to be issued upon exercise of
this Option, the Optionee, by accepting this Option, covenants and agrees that,
at the time of exercise hereof, the Corporation may require the Optionee to make
such representations, and may place such legends on certificates representing
the shares of Common Stock issuable upon exercise of this Option, as may be
reasonably required in the opinion of counsel to the Corporation to permit such
shares of Common Stock to be issued without such registration.

        7.     Transferability of Option. During the lifetime of the Optionee,
the Option is exercisable only by the Optionee and is not assignable or
transferable. If the Optionee dies prior to the expiration of this Option, the
Option to the extent exercisable on the date of Optionee's death may be
exercised by the personal representative of the Optionee's estate, or by the
persons to whom the Option is transferred pursuant to the Optionee's will or in
accordance with the laws of descent and distribution.

        8.     No Employment Rights. Nothing in this Agreement will confer upon
Optionee any right to continue in the employment of the Corporation for any
period or specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation or of the Optionee, to terminate his employment as
provided in the Employment Agreement.

        9.     Compliance with Laws and Regulations.

        9.1.  The exercise of this Option and the issuance of the shares of
Common Stock issuable upon exercise of this Option shall be subject to
compliance by the Corporation and Optionee with all applicable requirements of
law.

        9.2.  The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any shares of Common Stock issuable upon
exercise of this Option shall relieve the Corporation of any liability with
respect to the non-issuance or sale of the shares of Common Stock issuable upon
exercise of this Option as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

        9.3.  The Corporation's obligation to deliver shares of common stock
pursuant to the exercise of this Option is subject to the Optionee's payment to
the Corporation in cash of the amount necessary to satisfy all applicable
federal, state, and local income and employment tax withholding requirements.

        10.   Representations and Warranties by Optionee. Optionee represents
and warrants to Corporation as follows:

        10.1. This Option is being acquired by Optionee for investment only, for
Optionee's own account, and not with a view to, for offer for sale, or for sale
in connection with the distribution or transfer thereof.

        10.2. This Option is not being purchased for subdivision or
fractionalization thereof; Optionee has no contract, undertaking, agreement or
arrangement with any person or entity to sell, hypothecate, pledge, donate, or
otherwise transfer (with or without consideration) to any such person or entity
the Option; and Optionee has no present plans or intentions to enter into any
such contract, undertaking, agreement or arrangement.

        11.   Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF COLORADO WITHOUT REFERENCE TO ANY
CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION. VENUE FOR ANY PROCEEDING BROUGHT TO ENFORCE THE TERMS OF
THIS AGREEMENT SHALL BE PROPER ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN
THE CITY AND COUNTY OF DENVER, STATE OF COLORADO.

        12.   Severability. If any provision of this Option is determined to be
invalid or unenforceable for any reason, the remainder of the Option shall
remain in full force and effect.

        13.   Succession. This Option shall be binding upon the parties, their
respective heirs, successors, assigns, and legal representatives.

        IN WITNESS WHEREOF, the parties have executed this Option effective as
of the day and year first above written.


VITACUBE SYSTEMS HOLDINGS, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Mary Pat O'Halloran,
Chief Financial Officer
 
 
Date:
 
 
 
     

--------------------------------------------------------------------------------

   
OPTIONEE
 
 


--------------------------------------------------------------------------------

Sanford D. Greenberg
 
 
Date:
 
 
 
     

--------------------------------------------------------------------------------

   
Address: [withheld]
 
 
Social Security Number: [withheld]
 
 



Form of Exercise

Date:                        

To:VitaCube Systems Holdings, Inc.
480 S. Holly Street
Denver, CO 80246

        The undersigned hereby subscribes for            shares of Common Stock
of VitaCube Systems Holdings, Inc. covered by this Option and hereby makes
payment of $                        in payment of the purchase price therefor.

        I understand that the Corporation's obligation to deliver the Common
Stock is subject to all applicable federal and state securities laws. I agree to
execute such additional documents as the Corporation may reasonably request with
respect to my acquisition of the Common Stock.

        The certificate(s) for such shares should be issued in the name of the
undersigned or as otherwise indicated below:

   

--------------------------------------------------------------------------------

Signature
 
 


--------------------------------------------------------------------------------

Print Name
 
 


--------------------------------------------------------------------------------

Name for Registration, if different
 
 


--------------------------------------------------------------------------------

Mailing Address
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Social Security Number or Employee Identification Number





QuickLinks


STOCK OPTION AGREEMENT
